EXHIBIT 10.54


AMENDMENT TO THE
RESOLUTE FOREST PRODUCTS EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
This Amendment, effective [insert date], 2018 to the Restricted Stock Unit
Agreements (the “Agreements”) dated as of November 9, 2015, November 14, 2016
and November 13, 2017 is made between Resolute Forest Products Inc., a Delaware
corporation (the “Company”) and [Participant Name]. This Amendment is included
in and made part of the respective Agreements.
1.    Sections 2(b) and (c) of the Agreement are hereby restated in their
entirety to read as follows:
(b)    Settlement. The obligation to make payments and distributions with
respect to RSUs shall only be satisfied through the issuance of one share of
Stock for each earned and vested RSU (the “settlement”) and the settlement of
the RSUs may be subject to such conditions, restrictions and contingencies as
the Committee shall determine. Subject to Sections 2(c) and 4(c), the Company
undertakes and agrees not to exercise its right under the Plan to settle the
RSUs in any other means other than shares of Stock. RSUs shall be settled as
soon as practicable after the earliest of (i) the applicable Vesting Date, (ii)
an involuntary termination of employment by the Company or any Affiliate or
Subsidiary of a Participant who will not attain age 55 at any time before the
fourth anniversary of the Date of Grant, (iii) the Vesting Date that immediately
follows (A) an involuntary termination of employment by the Company or any
Affiliate or Subsidiary of a Participant who otherwise meets the criteria for
Retirement at any time before the fourth anniversary of the Date of Grant, but
for the receipt of severance, (B) voluntary termination by the Participant on or
after age 55 that does not constitute a Retirement, or (C) Retirement (as
defined in Section 3(a)) within six months after the Date of Grant, or (iv)
death. For payment time or events described in clauses (i), (ii) and (iv),
settlement shall in no event be later than March 15 of the year following the
year of such payment time or event, as applicable. For purposes of this
Agreement, each date on which RSUs are settled pursuant to the preceding
sentence shall be a “Settlement Date.” For purposes of this Agreement and to the
extent applicable to the Participant, the term “termination of employment” shall
be interpreted to comply with Section 409A of the Internal Revenue Code
(“Section 409A”). To the extent payments are made during the periods permitted
under Section 409A (including any applicable periods before or after the
specified payment dates set forth in this Section 2(b)), the Company shall be
deemed to have satisfied its obligations under the Plan and shall be deemed not
to be in breach of its payments obligations hereunder.
(c)    Dividend Equivalents and Voting Rights. Participant will from time to
time be credited with additional RSUs (including a fractional RSU), the number
of which will be determined by dividing:
(i)The product obtained by multiplying the amount of each dividend (including
extraordinary dividend if so determined by the Company) declared and paid by the
Company on the Stock on a per share basis during each “vesting year” (as defined
in this Section







--------------------------------------------------------------------------------




2(c)) by the number of RSUs recorded in Participant's account on the record date
for payment of any such dividend, by
(ii)The Fair Market Value (as defined in the Plan) of one (1) share of Stock on
the dividend payment date for such dividend.
For purposes of this Section 2(c), a “vesting year” is each 12 month period that
ends on a Vesting Date. Subject to continued employment with the Company or any
Affiliate or Subsidiary or as otherwise provided in Section 3, the additional
RSUs shall vest and be settled at the same time and in the same proportion as
the Initial Grant. The additional RSUs shall only be settled in cash and the
Company undertakes and agrees not to exercise its right under the Plan to settle
the additional RSUs in shares of Stock. No additional RSUs shall be accrued for
the benefit of Participant with respect to record dates occurring before, or
with respect to record dates occurring on or after, the date, if any, on which
Participant has forfeited the RSUs. Participant shall not be a shareholder of
record with respect to the RSUs and shall have no voting rights with respect to
the RSUs.
2.    This Amendment has no effect on the other terms of the Agreements and the
Agreements shall otherwise continue in effect.
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by a
duly authorized officer this _____ day of ________, 2019.
RESOLUTE FOREST PRODUCTS INC.


By: __________________________________
    


2

